Citation Nr: 0820823	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION
The veteran served on active duty in the United States Marine 
Corps from September 1970 to September 1972.

In a decision dated January 5, 2006, the Board of Veterans' 
Appeals (the Board) granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  In a rating decision dated 
January 31, 2006 which implemented the Board's decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO) assigned a 10 percent 
disability rating.  The veteran disagreed with the assigned 
rating and subsequently duly perfected an appeal.  

In May 2008, the veteran presented personal testimony at a 
Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A copy of the hearing 
transcript has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent for his service-connected low 
back disability.

During the course of the May 2008 hearing, the veteran 
testified that his back disability had become worse since the 
most recent VA examination, which was in February 2006.  The 
veteran's representative asked that another examination be 
scheduled.  See the May 20, 2008 hearing transcript, pages 
15-17.  In that connection, the Board observes that there are 
a number of recent VA outpatient treatment reports which 
indicate increasing low back pain, plus suggestions of 
radiculopathy.  Under such circumstances, VA is obligated to 
re-examine the veteran.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997) [a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
physical examination to determine the 
current severity of his service-connected 
lumbar spine disability.  In particular, 
the examiner should determine, to the 
extent possible, whether there is 
neurological symptomatology associated 
with the service-connected back 
disability.  If there are other, non 
service-connected causes for any of the 
veteran's complains, these should be 
identified.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, VBA should 
readjudicate the veteran's claim. If the 
claim remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



